—In an action to recover damages for breach of contract, the defendant J.C.H. Delta Contracting, Inc., appeals from an order of the Supreme Court, Queens County (Levine, J.), dated June 7, 2000, which denied its motion, inter alia, to vacate its default in appearing at an inquest held on March 13, 2000.
Ordered that the order is reversed, the motion is granted, and the matter is remitted to the Supreme Court, Queens County, for a new inquest on damages.
As more than one year had elapsed since the appellant’s *382default in appearing and answering, the appellant was entitled to at least five days notice of the time and place of the inquest (see, CPLR 3215 [g]; Skinner v Skinner, 90 AD2d 845; Pruna v Giacobbe, 42 Misc 2d 897, affd 24 AD2d 735). Accordingly, since the appellant did not receive such notice and was entitled to give testimony and offer proof on the issue of damages (see, Rokina Opt. Co. v Camera King, 63 NY2d 728), the Supreme Court improvidently exercised its discretion in refusing to grant the motion and vacate the appellant’s default in appearing at the inquest (see, Burns v Casale, 276 AD2d 734). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.